DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record meet the limitations of claim 1 which does not disclose “a seventh flap connected to one side of the fifth panel along a fifth longitudinal fold line, an eighth flap connected to an opposite side of the fifth panel along a sixth longitudinal fold line, a ninth flap connected to one side of the eighth panel along a seventh longitudinal fold line, a tenth flap connected to an opposite side of the eighth panel along an eighth longitudinal fold line, an eleventh flap connected to the ninth flap along a thirteenth transverse fold line, and a twelfth flap connected to the tenth flap along a fourteenth transverse fold line”.  Some of the closest prior art Iwata et al (9,254,938) discloses similar cigarette package with inner sliding insert and the blank as shown in Figure 12, Figure 12 discloses eleven panels connected to each other with the transverse fold lines, it also discloses one to six flaps with similar structure limitation with current application, but does not disclose “a seventh flap connected to one side of the fifth panel along a fifth longitudinal fold line, an eighth flap connected to an opposite side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736